EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan E. Grant on 12/01/2021.

The application has been amended as follows: 

	In Claim 1 lines 4, 12, 23, 37, and 46 delete “A” and insert ---a---.
	In Claim 1 line 30 insert ---7)--- before <a double receiving clip>.
	In Claim 1 line 31 delete “;” after <wall>.
	In Claim 1 lines 58-59 delete “,, when said second said construction block unit is rotated ninety degrees in relation to a another said construction block unit.”  and insert ---construction 
	In Claim 4 insert ---4)--- before <The construction block kit of claim 1>.
	In Claim 4 lines 2-3 insert ---said--- after ---a first--- and after ---a second---.
	In Claim 12 line 2 delete “-“ between <unit> and <comprising>.
	In Claim 15 lines 2-3 delete “a first block side wall of singlsaid construction block unit is attached to”.
	In Claim 16 line 3 delete “the” before <another said block side wall>.
	In Claim 17 delete “said” and insert ---a--- before <first side wall> and before <distal wall>.
In Claim 18 delete “said” and insert ---a--- before <first side wall> and before <distal wall>.
In Claim 19 delete “said” and insert ---a--- before <first side wall> and before <distal wall>.
In Claim 21 lines 4, 12, and 22 delete “A” and insert ---a---.
In Claim 21 lines 30-33 delete “said double receiving clip having the ability to capture and retain the tongue of said first side wall and of said side wall of another said construction block unit is rotated ninety degrees” and insert ---said double receiving clip has the ability to capture and retain the tongue of said first side wall and the tongue of said second side wall of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711